Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
	
	Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.    	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
5.    	Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,075,959. Although independent Claims 1 are not identical, they are not patentably 
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 11,075,959. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
Instant Application
17/354,599
US Patent No.
11,075,959

Comments
Claim 1:

A system including: 

network interface circuitry configured to establish a sanitized uplink between a privacy- secure-edge-zone provisioned agent and a central-zone-provisioned security controller, the sanitized uplink configured to prevent upstream transport of un- sanitized data; and

security control circuitry configured to execute controller-blind secure-operation (SO) control of an edge-zone device by:

receiving a request for a selected secure-operation from an edge-zone device; 










responsive to: 

the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and 

the provisioned agent determining, via a SO confidence analysis, based 
on a SO confidence assignment matrix and 
un-sanitized data, a SO confidence coefficient for the edge-zone device, the SO confidence assignment matrix including multiple condition-descriptors configured to support the SO confidence analysis based on the un-sanitized data, the security controller being blind to the un-sanitized data: 

receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 

based on the SO confidence coefficient, determining whether the edge-zone device is SO compliant; 

causing execution of the selected secure-operation responsive to the request; 

at a time when the edge-zone device is not SO compliant, refusing execution of the selected secure-operation responsive to the request.  

Claim 1:
A system including:
network interface circuitry configured to establish a sanitized uplink between a privacy-secure-edge-zone provisioned agent and a central-zone-provisioned security controller, the sanitized uplink configured to prevent upstream transport of unsanitized data; and
security control circuitry configured to execute controller-blind secure-operation (SO) control of an edge-zone device by:
providing a SO confidence assignment matrix from the security controller to the provisioned agent, the SO confidence assignment matrix including multiple condition-descriptors configured to support a SO confidence analysis based on un-sanitized data, the security controller being blind to the un-sanitized data; 
responsive to:
the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and
the provisioned agent determining, via the SO confidence analysis, based on the SO confidence assignment matrix and the un-sanitized data, a SO confidence coefficient for the edge-zone device:




receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 
based on the SO confidence coefficient, determining whether the edge-zone device is SO compliant;

at a time when the edge-zone device is not SO compliant, suppressing the SO interface option for the selected secure-operation; and 

responsive to selection of the SO interface option via an input interface of the edge-zone device, causing execution of the selected secure-operation.



Almost identical claims.

















The instant claim is more broadly recited.


























This part of the instant limitation is found in the patent claim, as underlined two limitations above. The order of the descriptive information is changed, but the content is the same.

























The instant claim is more broadly recited with respect to this limitation, and the patent claim recites the execution.
Claim 2:

The system of claim 1, 
where the selected secure-operation is configured to generate an interactive interface on a display of the edge-zone device.  

Claim 2:
The system of claim 1, where the selected secure-operation is configured to generate an interactive interface on a display of the edge-zone device.



Dependent Claims 2-10 are identical.
Claim 3:

The system of claim 1, 
where the selected secure-operation includes an 
account access action, an account creation action, or both.

Claim 3:

The system of claim 1, where the selected secure-operation includes an account access action, an account creation action, or both.

Claim 4:

The system of claim 1, 
where the multiple condition-descriptors correspond 


Claim 4:

The system of claim 1, where the multiple condition-descriptors correspond to indications of compliance 

Claim 5:

The system of claim 4, 
where the enterprise policy constraints include terms 
for compliance with a regulatory framework.  

Claim 5:

The system of claim 4, where the enterprise policy constraints include terms for compliance with a regulatory framework.

Claim 6:

The system of claim 1, 
where at least an individual 
one of the multiple-
condition descriptors 
prevents execution of a parallel transaction on the edge-zone device, 
the parallel transaction, 
when executed, obfuscates a source of the parallel transaction.  

Claim 6:

The system of claim 1, where at least an individual one of the multiple-condition descriptors prevents execution of a parallel transaction on the edge-zone device, the parallel transaction, when executed, obfuscates a source of the parallel transaction.

Claim 7:

The system of claim 1, 
where the multiple condition-descriptors include 
asserted private data held within the central-zone for comparison with captured private data from the edge-zone device.

Claim 7:
The system of claim 1, where the multiple condition-descriptors include asserted private data held within the central-zone for comparison with captured private data from the edge-zone device.

Claim 8:

The system of claim 7, 
where the SO confidence assignment matrix is configured to compel a reduction in the determined SO confidence coefficient when a mismatch between the 

Claim 8:

The system of claim 7, where the SO confidence assignment matrix is configured to compel a reduction in the determined SO confidence coefficient when a mismatch between 

Claim 9:

The system of claim 8, 
where the multiple condition-descriptors further 
support collection of a captured context for the captured private data.  

Claim 9:

The system of claim 8, where the multiple condition-descriptors further support collection of a captured context for the captured private data.

Claim 10:

The system of claim 9, 
where SO confidence assignment matrix is configured to increase the reduction that is compelled when the captured context includes a reliable context.  

Claim 10:

The system of claim 9, where SO confidence assignment matrix is configured to increase the reduction that is compelled when the captured context includes a reliable context.

Claim 11:

A method including: 

at network interface circuitry, establishing a sanitized 
uplink between a privacy-secure-edge-zone 
provisioned agent and a central-zone-provisioned security controller, the sanitized uplink configured to prevent upstream transport of un-sanitized data; and

at security control circuitry, executing controller-blind secure-operation (SO) 
control of an edge-zone device by: 

providing a SO confidence assignment matrix from the 
matrix including multiple 22Date of USPTO EFS DepositPATENT June 22, 2021Case No. 15718/848condition-descriptors configured to support a SO confidence analysis based on un-sanitized data, the security controller being blind to the un-sanitized data; responsive to: 

the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and 

the provisioned agent determining, via the SO confidence analysis, based 
on the SO confidence assignment matrix and the un-sanitized data, a SO confidence coefficient for the edge-zone device: 

receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 

based on the SO confidence coefficient, determining whether the edge-
zone device is SO compliant; 

at a time when the edge-zone device is SO compliant, providing a SO interface option for a selected secure-operation; 

at a time when the edge-

SO interface option for the selected secure-operation; and 

responsive to selection of the SO interface option via an input interface of the edge-zone device, causing execution of the selected secure-operation.  

Claim 11:
A method including:
at network interface circuitry, establishing a sanitized uplink between a privacy-secure-edge-zone provisioned agent and a central-zone-provisioned security controller, the sanitized uplink configured to prevent upstream transport of un-sanitized data; and
at security control circuitry, executing controller-blind secure-operation (SO) control of an edge-zone device by:
providing a SO confidence assignment matrix from the 
the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and
the provisioned agent determining, via the SO confidence analysis, based on the SO confidence assignment matrix and the un-sanitized data, a SO confidence coefficient for the edge-zone device:
receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 
based on the SO confidence coefficient, determining whether the edge-zone device is SO compliant;
at a time when the edge-zone device is SO compliant, providing a SO interface option for a selected secure-operation;
at a time when the edge-


responsive to selection of the SO interface option via an input interface of the edge-zone device, causing execution of the selected secure-operation.


Identical independent Claims 11.
Claim 12:

The method of claim 11, where the selected secure-operation generates an interactive interface on a display of the edge-zone device.  

Claim 12:
The method of claim 11, where the selected secure-operation generates an interactive interface on a display of the edge-zone device.


Dependent Claim 12-16 are identical.
Claim 13:

The method of claim 11, where the selected secure-operation includes 
an account access action, an account creation action, or both.

Claim 13:

The method of claim 11, where the selected secure-operation includes an account access action, an account creation action, or both.

Claim 14:

The method of claim 11, where the multiple condition-descriptors correspond 
to indications of compliance with enterprise policy constraints.

Claim 14:

The method of claim 11, where the multiple condition-descriptors correspond to indications of compliance with enterprise policy constraints.

Claim 15:

The method of claim 14, where the enterprise policy constraints include terms 


Claim 15:

The method of claim 14, where the enterprise policy constraints include terms 

Claim 16:

The method of claim 11, where at least an individual one of the multiple condition-descriptors prevents 
execution of a parallel transaction on the edge-zone device, the parallel transaction, when executed, obfuscates a source of the parallel 23Date of USPTO EFS DepositPATENT June 22, 2021Case No. 15718/848transaction.

Claim 16:

The method of claim 11, where at least an individual one of the multiple condition-descriptors prevents execution of a parallel transaction on the edge-zone device, the parallel transaction, when executed, obfuscates a source of the parallel transaction.

Claim 17:

A product including: 

machine-readable media other than a transitory signal; and instructions stored on the machine-readable media, the instructions configured to, when executed, cause a machine to: 

at network interface circuitry, establish a sanitized uplink between a privacy-secure-edge-zone provisioned agent and a central-zone-provisioned security 
controller, the sanitized uplink configured to prevent upstream transport of un- sanitized data; and 

at security control circuitry, execute controller-blind secure-operation (SO) 
control of an edge-zone 
device by: 


matrix including multiple condition-descriptors configured to support a SO confidence analysis based 
on un-sanitized data, the security controller being blind to the un-sanitized data; 

responsive to: 

the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and 

the provisioned agent determining, via the SO confidence analysis, based 
on the SO confidence assignment matrix and the un- sanitized data, a SO confidence coefficient for the edge-zone device: 

receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 

based on the SO confidence coefficient, determining whether the edge- zone device is SO compliant; 

at a time when the edge-zone device is SO compliant, providing a SO interface option for a selected secure-operation; 

at a time when the edge-
zone device is not SO compliant, suppressing the SO interface option for the selected secure-
operation; and 

responsive to selection of the SO interface option via an input interface of the edge-zone device, causing execution of the selected secure-24Date of USPTO EFS DepositPATENT June 22, 2021Case No. 15718/848operation.  

Claim 17:
A product including:
machine-readable media other than a transitory signal; and instructions stored on the machine-readable media, the instructions configured to, when executed, cause a machine to:
at network interface circuitry, establish a sanitized uplink between a privacy-secure-edge-zone provisioned agent and a central-zone-provisioned security controller, the sanitized uplink configured to prevent upstream transport of unsanitized data; and
at security control circuitry, execute controller-blind secure-operation (SO) control of an edge-zone device by:

responsive to:
the provisioned agent accessing the un-sanitized data while localized in the privacy-secure edge-zone; and 
the provisioned agent determining, via the SO confidence analysis, based on the SO confidence assignment matrix and the un-sanitized data, a SO confidence coefficient for the edge-zone device:
receiving the SO confidence coefficient from the provisioned agent while remaining blind to the un-sanitized data; 
based on the SO confidence coefficient, determining whether the edge-zone device is SO compliant;
at a time when the edge-zone device is SO compliant, providing a SO interface option for a selected secure-operation; 

responsive to selection of the SO interface option via an input interface of the edge-zone device, causing execution of the selected secure-operation.


Identical independent Claims 17.
Claim 18:

The product of claim 17, where the multiple condition-descriptors include asserted private data held within the central-zone for comparison with captured private data from the edge-zone device.  

Claim 18:
The product of claim 17, where the multiple condition-descriptors include asserted private data held within the central-zone for comparison with captured private data from the edge-zone device.

Dependent Claim 18-20 are identical.
Claim 19:

The product of claim 18, where the SO confidence assignment matrix is configured to compel a reduction in the determined SO confidence coefficient when a mismatch between the asserted private data and the captured private data is identified.  

Claim 19:

The product of claim 18, where the SO confidence assignment matrix is configured to compel a reduction in the determined SO confidence coefficient when a mismatch between the asserted private data and the captured private data is identified.

Claim 20:

The product of claim 19, where the multiple condition-descriptors further 
support collection of a captured context for the captured private data.
Claim 20:

The product of claim 19, where the multiple condition-descriptors further support collection of a captured context for the captured private data.


Examiner Note:  No prior art references were found to teach the above claims, which would be allowable upon Applicant filing a Terminal Disclaimer with respect to US Patent No. 11,075,959. 


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following foreign references were found to have only minimal applicability to the instant application.
D. Brick et al. teach Interactive Interface for Machine Learning Model Assessment.
Jessica Mccarthy et al. teach Visual Fog.
David Duchesneau teaches Computing Infrastructure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454